.;
               Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 1 of 11


     UNIT ED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
                                               X

     UNITED STATES OF AMERICA

                                                       SEALED INDICTMENT

          - v. -

     SADICK EDUSEI KISSI ,                             21 Cr .

                           Defendant .
                                                       CRIM 064
                                         COUNT ONE

                         (Conspiracy to Commit Wire Fraud)

          The Grand Jury charges :

                                      BACKGROUND

          1.      At all t i mes relevant to this Indictment , SADICK

     EDUSEI KISSI , the defendant , and others known and unknown , were

     members of a criminal enterprise (the " Enterprise") based in

     West Africa that committed a series of business email

     compromises and romance scam frauds against individuals and

     businesses located across the United States , including in the

     Southern District of New York .

                       MEANS AND METHODS OF THE CONSPIRACY

          2.      The objective of the Enterprise ' s business email

     compromise fraud scheme was to trick and deceive bus i nesses into

     wiring funds into accounts controlled by the Enterprise .            First ,

     members of the Enterprise created email accounts with slight
          Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 2 of 11


variations of email accounts used by employees of a victim

company or third parties engaged in business with a company to

"spoof" or impersonate those employees or third parties .            These

fake email accounts were specifically designed to trick other

employees of the company with access to the company ' s finances

into thinking the fake email accounts were authentic .            The fake

email accounts were used to send instructions to wire money to

certain bank accounts and also included fake authorization

letters for the wire transfers that contained forged signatures

of company employees .      By utilizing this method of deception ,

the Enterprise sought to trick the victims into transferring

hundreds of thousands of dollars to bank accounts the victims

believed were under the control of legitimate recipients of the

funds as part of normal business operations , when in fact the

bank accounts were under the control of members of the

Enterprise .

     3.      The Enterprise conducted the romance scams by using

electronic messages sent via email , text messaging , or online

dating websites that deceived the victims , many of whom were

vulnerable , older men and women who lived alone , into believing

the victim was in a romantic relationship with a fake identity

assumed by members of the Enterprise .         Once members of the

Enterprise had gained the trust of the victims using the fake

identity, they used false pretenses to cause the victims to wire



                                       2
          Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 3 of 11


money to bank acco u nts the victims believed were controlled by

their romantic interests, when in fact the bank accounts were

controlled by members of the Enterprise .         At times , the members

of the Enterprise also used false pretenses to cause the vict i ms

to receive funds in the victims ' bank accounts , which ,

unbeknownst to the victims , were fraud proceeds , and to transfer

those funds to accounts under the control of members of the

Enterprise .     The members of the Enterprise , posing as the

romantic interest of the victims , also introduced the victims to

other individuals purporting to be , for example , consultants or

lawyers , who then used false pretenses to cause the victims to

wire money to bank accounts controlled by members of the

Enterprise .

     4.       SADICK EDUSEI KISSI , the defendant , received fraud

proceeds from victims of the Enterprise in bank accounts that he

controlled that were located in the Bronx , New York and

elsewhere .    Once he received the fraud proceeds in bank accounts

under his control , the defendant withdrew , transported , and

laundered those fraud proceeds to other members of the

Enterpr i se located in Ghana .

                           STATUTORY ALLEGATIONS

     5.       From at least in or about July 2015 through in or

about May 2019 , in the Southern District of New York and

elsewhere , SADICK EDUSEI KISSI , the defendant , and others known



                                       3
             Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 4 of 11


and unknown , willfully and knowingly did combine , conspire ,

confederate , and agree together and with each other to commit

wire fraud , in violation of Title 18 , United States Code ,

Section 1343 .

        6.      I t was a part and an object of the conspiracy that

SADICK EDUSEI KISSI , the defendant , and others known and

unknown , willfully and knowingly , having devised and intending

to devise a scheme and artifice to defraud and for obtaining

money and property by means of false and fraudulent pretenses ,

representations , and promises , would and did transmit and cause

to be transmitted by means of wire , radio , and television

communication in interstate and foreign commerce , writings ,

signs , s i g n als , p i ctures , and sounds for the purpose of

executing such scheme and artifice , in violat i on of Title 18 ,

United States Code , Section 1343 , to wit , KISSI engaged in a

scheme together with others to receive interstate wire transfers

and cash deposits from v i ctims of business email compromise and

romance fraud schemes via bank accounts controlled by the

defendant and other members of the conspiracy in the Bronx , New

York.

                (Title 18 , United States Code , Section 1349 . )




                                          4
          Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 5 of 11


                                  COUNT TWO

                       (Money Laundering Conspiracy)

     The Grand Jury further charges :

     7.      The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein.

     8.      From at least in or about 2014 through in or about

February 2020 , in the Southern District of New York and

elsewhere , SADICK EDUSEI KISSI , the defendant , and others known

and unknown, intentionally and knowingly combined , conspired ,

confederated , and agreed together and with each other to commit

money laundering , in violation of Title 18 , Uni t ed States Code ,

Section 1956(a) (1) (B) (i) .

     9.      It was a part and object of the conspiracy that SADICK

EDUSEI KISSI , the defendant , and others known and unknown ,

knowing that the p r operty involved in certain financial

transactions represented proceeds of some form of unlawful

activity , would and did conduct and attempt to conduct such

financial transactions, which in fact i nvolved the proceeds of

specified unlawful activity , to wit , the wire fraud scheme

charged in Count One of this Indictment , in violation of Title

18, United States Code , Section 1343, knowing that the

transactions were designed in whole and in part to conceal and

disguise the nature , location , source, ownership , and control of



                                       5
           Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 6 of 11


the proceeds of specified unlawful activity , in violation of

Title 18 , United States Code , Section 1956 (a) (1) (B) (i) .

             (Title 18 , United States Code , Section 1956(h) . )

                                  COUNT THREE

                    (Conspiracy to Receive Stolen Money)

      The Grand Jury further charges :

      10 .    The allegations contained in paragraphs 1 through 4 of

this Indic t ment are repeated and realleged as if fully set forth

herein .

      11 .    From at least in or around 2014 through in or around

February 2020 , in the Southern District of New York and

elsewhere , SADICK EDUSEI KISSI , the defendant , and others known

and unknown , willfully and knowingly did comb i ne , conspire ,

confede r a t e , and agree together and wi th each othe r to commit an

offense against the United States , to wit , a violation of Title

18 , United States Code , Section 2315 .

      12 .    It was a part and object of the conspiracy that SAD I CK

EDUSEI KISSI , the defendant , and others known and unknown , would

and did receive , possess , conceal , store , barter , sell , and

dispose of goods , wares , merchandise , securities , and money , of

the value of $5 , 000 and more , which had crossed a state and

United States boundary after being stolen , unlawfully converted ,

and taken , knowing the same to have been stolen , unlawfully




                                        6
           Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 7 of 11


converted , and taken , in violation of Title 18 , United States

Code , Section 2315 .

                                   OVERT ACTS


      13 .    I n furtherance of said conspiracy and to effect the

illegal object thereof , the following overt acts , among others ,

were committed in the Southern District of New York and

elsewhere :

              a.   On or about July 16 , 2015 , SAD I CK EDUSEI KISSI ,

the defendant , opened a bank account (" Accoun t - 1 " ) in the Bronx ,

New York .

              b.   On or about April 20 , 2016 , KISS I opened another

bank account (" Account - 2 " ) in the Bronx , New York .

              c.    Between in or about September 2016 and in or

about May 2017 , KI SSI received at least approximately $119 , 130

in wire transfers from a romance scam victim of the Enterprise

in Account - 1 and Account - 2 .

               (Title 18 , United States Code , Section 371 . )

                                   COUNT FOUR

                          (Receipt of Stolen Money)

      The Grand Jury further charges:

      14 .    The allegations contained in paragraphs 1 through 4 of

this Indictment are repeated and realleged as if fully set forth

herein .




                                        7
       Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 8 of 11


     15.    From at least in or about 2014 through in or about

February 2020, in the Southern District of New York and

elsewhere , SADICK EDUSEI KISSI , the defendant , received ,

possessed , concealed , stored , bartered, sold, and disposed of

goods , wares , merchandise , securities, and money, of the value

of $5 , 000 and more , which had crossed a state and United States

boundary after being stolen , unlawfully converted , and taken ,

knowing the same to have been stolen , unlawfully converted , and

taken , to wit , KISSI received proceeds of business email

compromise and romance fraud schemes which were transferred from

bank accounts and money transfer locations outside of New York

to bank accounts in the Bronx , New York and elsewhere.

       (Title 18 , United States Code , Sections 2315 and 2 . )

                        FORFEITURE ALLEGATIONS

     16 .   As the result of committing the wire fraud and stolen

property offenses charged in Counts One , Three , and Four of this

Indictment , SADICK EDUSEI KISSI, the defendant , shal l forfeit to

the United States , pursuant to Title 18 , United States Code ,

Section 981 (a) (1) (C) and Title 28 , United States Code , Section

2461(c) , any and all property , real and personal , wh i ch

constitutes or is derived from proceeds traceable to the

commission of said offenses , including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offenses .



                                     8
          Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 9 of 11


      17 .    As a result of committing the money laundering offense

alleged in Count Two of this Indictment , SADICK EDUSEI KISSI ,

the defendant , shall forfeit to the United States , pursuant to

Title 18 , United States Code , Section 982(a) (1) , any and all

property , real and personal , involved in said offense , and any

property traceable to such property , including but not limited

to a sum o f money in United States currency represent i ng the

amount of property involved in said offense .

                        Substitute Assets Provision

      18.     If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third person ;

              c.   has been placed beyond the jurisdiction of the

Court ;

              d.   has been substantially diminished in value ; or




                                       9
...   '   ~   ,
                         Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 10 of 11


                               e.   has been commingled with other property which

                  cannot be subdivided without difficulty ; it is the intent of the

                  United States , pursuant to Title 21 , United States Code , Section

                  853(p) , and Title 28 , United States Code , Section 2461(c) , to

                  seek forfe i ture of any other property of the defendant up to the

                  value of the forfeitable property described above .

                         (Title 18 , United States Code , Sections 981 and 982 ;
                           Title 21 , United States Code , Section 853 ; and
                             Title 28 , United States Code , Section 2461 . )




                  --/~;t;~ ~&W{J~
                  FOREPERSON                               AREYSTUSS
                                                           United States Attorney
                                                                                      1 "'




                                                      10
Case 1:21-cr-00064-PAC Document 2 Filed 02/03/21 Page 11 of 11




          Form No . USA- 33s - 274      (Ed . 9 - 25 - 58)



               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF AMERICA

                                  v.

                    SADICK EDUSEI KISSI,

                                                Defendant.


                        SEALED INDICTMENT

                               21 Cr.

       (18 U. S . C .   §§   371 , 1349, 1956(h) , 2315 ,
                                and 2)

                       AUDREY STRAUSS
                   United States Attorney
